 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
                                                 )
10
     GURI GONZALEZ,                              )     Case No.: CV 20-02398-CJC-KS
                                                 )
11                                               )
                  Plaintiff,                     )
12                                               )
           v.                                    )     ORDER TO SHOW CAUSE WHY
13                                               )     PLAINTIFF SHOULD NOT BE HELD
                                                 )     IN CONTEMPT OR SANCTIONED
14
     REGGIE’S ENTERPRISES, INC.                  )
                                                 )
15   D/B/A REGGIE’S LIQUOR;                      )
     REGINALD LOWE, TRUSTEE OF                   )
16
     REGINALD LOWE TRUST,                        )
                                                 )
17                                               )
                  Defendants.                    )
18                                               )
                                                 )
19                                               )
20

21         On March 12, 2020, Plaintiff Guri Gonzalez filed this action against Defendants
22   Reggie’s Enterprises, Inc. D/B/A Reggie’s Liquor, and Reginald Lowe as Trustee of
23   Reginald Lowe Trust, alleging violations of the Americans with Disabilities Act,
24   California’s Unruh Civil Rights Act, Disabled Persons Act, and Unfair Competition Law,
25   and negligence. (Dkt. 1.) Her claims are based on the allegations that she twice visited a
26   store called Reggie’s Liquor in Los Angeles, California, but each time the store failed to
27   (1) provide a proper van accessible space, (2) paint the ground as required, (3) provide
28   access aisles with level surface slopes, and (4) provide an entrance pathway wide enough

                                                 -1-
 1   for a wheelchair to travel. (Id. ¶¶ 5, 9, 10.) Plaintiff seeks injunctive relief under the
 2   ADA and the Unruh Act, and statutory damages under the Unruh Act and Disabled
 3   Persons Act. (Id. at 11, ¶¶ 32, 38.)
 4

 5         On March 17, 2020, the Court ordered Plaintiff to show cause why it should not
 6   decline to exercise supplemental jurisdiction over her Unruh Act and other state law
 7   claims. (Dkt. 8.) The Court directed that Plaintiff include in her response a declaration
 8   providing all facts necessary for the Court to determine if she satisfies the definition of a
 9   “high-frequency litigant” under California Code of Civil Procedure § 425.55(b)(1). (Dkt.
10   8.) In her response to the Court’s order to show cause, Plaintiff declared that she has
11   “filed a total of only 1 complaint alleging a construction-related accessibility violation
12   within the 12-month period immediately preceding the filing of the current complaint.”
13   (Dkt. 9-2 ¶ 2 [emphasis in original].) Accordingly, she declared that she “do[es] not
14   qualify as a high-frequency litigant as that term is used by California law.” (Id. ¶ 4
15   [emphasis in original].)
16

17         But according to the Court’s search of the Central District of California’s docket,
18   Plaintiff filed eight other construction-related accessibility cases in the twelve months
19   preceding the filing of this case. (She also filed a similar case after this case.) In each of
20   those cases, Plaintiff asserts the same five claims as she asserts in this case, and is
21   represented by the same counsel, the So. Cal. Equal Access Group. Those cases are:
22

23             1. 2:19-cv-09695-ODW-SK, Guri Gonzalez v. First Liquor, Inc., et al., filed
24                November 12, 2019;
25             2. 2:19-cv-10483-AB-GJS, Guri Gonzalez v. Mchoi Corporation et al., filed
26                December 11, 2019, and closed March 19, 2020 after Plaintiff voluntarily
27                dismissed;
28


                                                   -2-
 1            3. 2:20-cv-00156-FMO-E, Guri Gonzalez v. LA Food Court Inc. et al., filed
 2                January 6, 2020;
 3            4. 2:20-cv-00422-FMO-MRW, Guri Gonzalez v. Miguel Razo et al., filed
 4                January 15, 2020;
 5            5. 2:20-cv-00935-ODW-AS, Guri Gonzalez v. Julia Carlson et al., filed
 6                January 29, 2020;
 7            6. 2:20-cv-01307-JFW-MAA, Guri Gonzalez v. Mario Reyes et al., filed
 8                February 10, 2020;
 9            7. 2:20-cv-01791-MWF-KS, Guri Gonzalez v. Starbucks Corporation et al.,
10                filed February 25, 2020;
11            8. 2:20-cv-02121-PSG-SK, Guri Gonzalez v. Living Spaces Furniture, LLC et
12                al., filed March 4, 2020; and
13            9. 2:20-cv-02822-MWF-JEM, Guri Gonzalez v. Pablo Perez et al., filed March
14                26, 2020.
15

16         It is worth noting that in case 7, Plaintiff declared in response to that court’s order
17   to show cause regarding supplemental jurisdiction that she had “filed a total of only 1
18   complaint alleging a construction-related accessibility violation within the 12-month
19   period immediately preceding the filing of the current complaint.” (Case No. 2:20-cv-
20   01791-MWF-KS, Dkt. 10-1 ¶ 2.)
21

22         Plaintiff is hereby ORDERED TO SHOW CAUSE why she should not be held in
23   contempt or sanctioned for her misrepresentation to this Court regarding her prior
24   litigation. Plaintiff is further DIRECTED to file a response to this order to show cause
25   by April 15, 2020. A sufficient response will be a dismissal of the complaint, or a written
26   response including an accurate account of all facts necessary for the Court to determine if
27   she satisfies the definition of a “high-frequency litigant” under California Code of Civil
28   Procedure § 425.55(b)(1). Failure to respond to this order will result in dismissal of the

                                                  -3-
 1   Complaint. If Plaintiff does not dismiss her Complaint, the Court will hold a hearing on
 2   this order to show cause on Tuesday, May 5, 2020 at 1:30 p.m. in the First Street United
 3   States Courthouse, Courtroom 7C, 350 W. 1st Street, Los Angeles, CA 90012. Since
 4   Defendants have not yet been served or appeared in this case, they have no obligation to
 5   respond to this order to show cause or to appear at the hearing.
 6

 7         DATED:       April 6, 2020
 8

 9                                                __________________________________
10                                                       CORMAC J. CARNEY
11                                                UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -4-
